UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Exact name of registrant as specified in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, New York 10314 (Address of principal executive offices) (Zip Code) (212) 768-7687 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo o Number of shares of common stock outstanding as of April 13, 2012 was 28,121,406. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Balance Sheets February 29, 2012 August 31, 2011 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Accounts receivable - related parties Prepaid expenses and other Note receivable - franchisee - Note receivable - other - Due from franchisee Due from franchisee - related parties - Total Current Assets Property and equipment - net Other Assets Notes receivable - franchisees - related parties Note receivable - franchisee - Intangible assets - net Other Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Debt - net Deferred franchise revenue Derivative liabilities - Total Current Liabilities Stockholders' Deficit Preferred stock, par value $0.001; 25,000,000 and 25,000,000 shares authorized; 1,250,461 and 1,523,033 issued and outstanding Common stock, par value $0.001; 75,000,000 and 75,000,000 shares authorized; 28,621,406 and 27,791,834 issued; 28,121,406 and 27,291,834 outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements 2 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended February 29, Three Months Ended February 28, Six Months Ended February 29, Six Months Ended February 28, Sales Soup sales - net $ Franchise royalties Total sales Cost of sales Gross profit Operating expenses: General and administrative Royalty Total operating expenses Loss from operations ) Other income (expense) Interest income Interest expense ) Change in fair value of derivative liabilties - - Gain on settlement of accounts payable - - Total other (expense) - net ) Loss from continuing operations ) Loss from discontinued operations - ) - ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $
